On appeal by plaintiff from a resettled order permitting defendant to serve an amended answer pleading a release as a defense, in an action for damages for personal injuries, order modified by adding at the end thereof the words, “ this action to retain its place on the calendar, without prejudice to the right of either party to a reasonable adjournment of the trial in the discretion of the justice calling the calendar.” As so modified, the order is affirmed, without costs. Amended answer to be served within ten days from the entry of the order hereon. The defendant is entitled to interpose the amended pleading. The legal effect of the pleaded release will be determined at the trial in the light of the proofs thereon adduced. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.